Order entered June 29, 2018




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-18-00668-CV

                            DEDERIAN DEMOND HERRON, Appellant

                                                V.

                     ABIGAIL SALVADOR MUNOZ, ET AL., Appellees

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-18-05553

                                            ORDER
        Before the Court is appellant’s June 27, 2018 “Motion for Amended Motion.” To the

extent appellant seeks relief from this Court, we DENY the motion.

        Appellant filed a brief on June 21, 2018. By letter dated June 27, this Court notified

appellant that his brief was deficient and instructed him to file an amended brief, within ten days,

correcting the noted deficiencies. Appellant shall file his amended brief by July 9. We caution

appellant that failure to file an amended brief that complies with Texas Rule of Appellate

Procedure 38.1 may result in dismissal of the appeal without further notice. See TEX. R. APP. P.

38.8(a)(1); 42.3(b), (c).

                                                       /s/   ADA BROWN
                                                             JUSTICE